TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00086-CR


Juan Martin Lopez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-04-780, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's fifth motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. David K. Sergi, is ordered to tender a brief in this cause no later than November 10,
2006.  No further extension of time will be granted.
It is ordered November 1, 2006. 

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish